Citation Nr: 1713356	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-46 473	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a deviated nasal septum.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for scoliosis.

5.  Entitlement to service connection for failing eyesight.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1986 to February 1993 and from August 1995 to July 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period for the submission of additional evidence; that period has lapsed and no evidence was received.

The issues of service connection for OSA, deviated nasal septum, a bilateral knee disability, and scoliosis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's amblyopia, of itself, is a refractive error and not a compensable disability; eye pathology superimposed on the refractive error in service is not shown.


CONCLUSION OF LAW

Service connection for failing eyesight is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by July 2008 and October 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the October 2016 Travel  Board hearing, the appellant was advised of what is needed to substantiate the claims on appeal (evidence of a compensable disability and of a nexus between such disability and service); his testimony reflects that he is aware of what is necessary to substantiate the claims.

Notably, it appears that some of the Veteran's service treatment records (STRs) are unavailable, triggering applicability of the VA's well-recognized heightened duty to assist in such cases.  The Board observes that his available STRs are associated with the record, and that pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in this matter in February 2009.  As will be discussed in greater detail below, the Board finds the examination report to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the findings on that examination, the record is adequate to adjudicate the matter being addressed on the merits herein.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, amblyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran's STRs show that on December 1985 service entrance examination, his uncorrected distant vision was 20/70 in the right eye and 20/400 in the left eye, both corrected to 20/20; his uncorrected near vision was 20/400 in the right eye and 20/20 in the left eye, both corrected to 20/20; a refractive error was noted and he wore glasses.  In September 1986, he was treated for trauma to the nose after running into an angle iron; he was treated for a 0.6 centimeter laceration on the right upper eyelid, and examination of the eyeball was negative.  On July 1995 service entrance examination, his uncorrected distant vision was 20/100 in the right eye and 20/25 in the left eye, both corrected to 20/20; his near vision was 20/200 in the right eye and 20/20 in the left eye, both 20/20, corrected.  In a contemporaneous report of medical history, it was noted that he wore glasses for myopia, and denied any history of eye trouble.

On February 2009 VA examination, the Veteran reported a history of being "injured" in the eyes, specifically that he had been poked in both eyes in the past.  He reported that he had been hit with a tool in the lower part of the left eye and was cut on the temporal aspect of the right eyelid, receiving stitches for repair.  He reported wearing glasses for distance vision, with no correction in the right eye lens because it was "too strong to correct".  There were no periods of incapacitation due to eye disease and there was no history of glaucoma.  The best possible corrected visual acuity of the poorer eye was noted to be 20/100.  Corrected distance vision was 20/60+2 in the right eye and 20/20 in the left eye.  There was no strabismus or diplopia.  Slip lamp and fundus examinations showed no abnormalities bilaterally.  There was no visual field defect, and tonometry showed normal eye pressures.  There were no residuals of an eye injury.  The diagnoses included refractive amblyopia of the right eye with best corrected vision of 20/60; refractive error; and two pigment epithelial detachments of the right retina, stable in appearance with no effect on vision.

At the Travel Board hearing, the Veteran testified that he does not have a diagnosed disability beyond the refractive error.  He testified that he has a vision test for new glasses every two years.

Based on the February 2009 VA examination (the findings of which the Board has no reason to question), and the Veteran's own testimony at the Travel Board hearing (when he indicated he has an eye examination every two years), he is not shown to have any visual impairment beyond that due to refractive error, which of itself, is a developmental defect and not a compensable disability.  Specifically, he is not shown to have any vision-impairing eye pathology superimposed on the pre-existing refractive error during service.  On February 2009 VA examination, the only diagnoses were refractive amblyopia of the right eye with reduced best corrected vision to 20/60, and refractive error, and two pigment epithelial detachments of the right retina with no effect on vision.  As the Veteran is not shown to visual impairment due to a compensable disability, service connection for failing eyesight is not warranted.


ORDER

Service connection for failing eyesight is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  STRs are constructively of record, and any outstanding must be secured for the record.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Mild OSA was diagnosed based on a February 2009 sleep study, approximately six months following the Veteran's separation from service.  At the Travel Board hearing, he testified that he had symptoms of sleep apnea in service including feeling very tired throughout the day and snoring very loud; his wife would frequently wake him in the middle of the night, telling him to breathe.  He testified that his symptoms began when he was stationed in Bahrain, in approximately 1991, and his shipmates complained about how loud he snored.  He testified that he had attempted to schedule a sleep study prior to leaving service but could not get it scheduled until several months after retirement.  The February 2009 VA examiner did not give a medical nexus opinion regarding the diagnosed sleep apnea, and did not acknowledge the Veteran's report of continuity of complaints.  Accordingly, the examination is not adequate for rating purposes, and an examination to secure an adequate medical opinion in this matter is necessary.  Given the Veteran's hearing testimony allegations that pertinent STRs are outstanding, a search for further STRs is also necessary. 

On September 2004 ENT consult, a nasal septal deflection with some crusting was noted; inferior turbinates were medium to large in size.  In October 2004, he reported a history of chronic nasal congestion and enlarged cervical lymph nodes.  On January 2009 VA examination, he reported that he had swelling in his nose and the septum "collapsed" to one side or the other, due to injury in service; he used a medicated nasal spray with fair response.  On physical examination, there was 30 percent obstruction on the right side and 50 percent obstruction on the left.  The diagnosis (as to a deviated septum) was that there was no pathology on the day of exam; however, the examiner did not comment on the significance of the nasal obstruction noted, and did not acknowledge the Veteran's report of continuity of complaints, or the finding of nasal septal deflection in service (i.e., comment on what became of it).  An examination to secure an adequate medical opinion is indicated.

The Veteran has reported having bilateral knee problems from about 2005 or 2006.  On January 2009 VA examination, the diagnosis was mild bilateral knee strain.  However, the examiner did not offer an opinion regarding the likely etiology of the bilateral knee strain, and also did not acknowledge the Veteran's report of continuity of complaints.  A new examination to secure an adequate medical opinion is indicated.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

On January 2009 VA examination, the Veteran reported that he had scoliosis when he entered the Navy (noted on service entrance examination), and reported increased back pain due to the rigors of service.  Following physical examination, the diagnoses included scoliosis with no pathology on the day of exam per X-ray, and mild lumbosacral strain.  On August 2009 VA examination, he reported that lumbar strain due to injury from the stress of military service was diagnosed in 2004; he reported that he began having lumbar spine pain in 2004.  He was also noted to have scoliosis of the spine.  Following a physical examination, the diagnosis was lumbar strain, with subjective factor of low back pain and objective factor of lumbar tenderness.  Neither examiner offered an opinion regarding the etiology of the diagnosed lumbar strain; they also did not acknowledge the Veteran's report of continuity of complaints.  An examination to secure an adequate medical opinion is indicated.

In addition, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities remaining on appeal are constructively of record, may contain pertinent information, and must be secured.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to obtain for the record any STRs that remain outstanding.  The Veteran should assist in the matter by identifying where and when any evaluations or treatment for the disabilities remaining at issue occurred during service, and all storage facilities where such records may have been retired must be contacted.  If no additional STRs are available, it should be so certified for the record, with the scope of the search described.

The AOJ should also secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for OSA, nasal problems, back problems, or knee disability.  

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of any low back disability her may have and the claimed bilateral knee disability, and in particular whether or not the low back disability was aggravated by his service.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each low back disability/defect found/shown by record during the pendency of the instant claim.

(b) Is it at least as likely as not (a 50% or better probability) that the noted diagnosis of lumbar strain (or any other back disability entity found) is related directly to active duty service/any events therein?

(c) Is it at least as likely as not (a 50% or better probability) that pre-existing scoliosis increased in severity during the Veteran's active duty service?  If so, please indicate whether the increase in severity was due to natural progression.  If an increase in severity of scoliosis in service is found but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that support such conclusion.

(d) Please identify (by diagnosis) each knee disability found.  

(e) Please identify the likely etiology of each knee disability diagnosed.  Is it at least as likely as not (a 50% or greater probability) that such disability was incurred in or caused by the Veteran's active duty service?  The opinion must specifically include comment whether the current disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability continuously ever since discharge from active service.

The examiner must include rationale with all opinions.  The rationale must reflect consideration of the Veteran's reports of continuous manifestations since service.

3.  The AOJ should also arrange for an ENT examination of the Veteran to confirm the presence, and ascertain the likely etiology, of a claimed nasal disability.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each nasal disability found (addressing both deviation and obstruction).

(b) Please identify the likely etiology of each nasal disability diagnosed.  Is it at least as likely as not (a 50% or greater probability) that it was incurred in or caused by the Veteran's active duty service?  The opinion must specifically include comment whether the current disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability continuously ever since discharge from active service, to include the nasal septal deflection found on September 2004 ENT consult in service.

The examiner must include rationale with all opinions.  The rationale must reflect consideration of the Veteran's reports of continuous manifestations since service.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his OSA.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

Please identify the likely etiology for the Veteran's obstructive sleep apnea.  Is it at least as likely as not (a 50% or greater probability) that it was incurred in/was caused by his active duty service?  The opinion must specifically include comment whether the disability picture presented is consistent with his accounts of onset in service and continuity of complaints since service.

The examiner must explain the rationale for all opinions.  

5.  The AOJ should then review the record, and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


